UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              11/18/19
---------------------------------------------------------------X
ELIAS A. WORKNEH,                                              :
                                                               :   15 Civ. 3521 (ER) (RWL)
                                             Plaintiff,        :
                                                               :
                  - against -                                  :   ORDER
                                                               :
SUPER SHUTTLE INTERNATIONAL, INC.,                             :
VEOLIA TRANSPORT, NEW YORK CITY,                               :
AIRPORTER, and GOLDEN TOUCH                                    :
TRANSPORTATION,                                                :
                                             Defendants. :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, UNITED STATES MAGISTRATE JUDGE.

        On November 18, 2019, the Court held a Case Management Conference to

discuss Plaintiff Elias A. Workneh’s ongoing failures to comply with this Court’s prior

discovery orders. The date for the Conference was set after extensive consultation with

the Court’s staff and with Plaintiff’s direct input to ensure his availability for an in-person

conference. A Case Management Conference Order was entered on October 21, 2019

and mailed to Plaintiff reflecting the agreed-upon November 18, 2019 date. (Dkt. 228.)

Plaintiff nevertheless failed to appear without Court approval or adjournment. Counsel for

Defendants Super Shuttle International Inc., et al. appeared as scheduled.

        The Court was able to reach Plaintiff telephonically to hold the conference and

addressed Plaintiff’s failure to appear, as well as his ongoing failure to comply with

multiple prior orders of this Court regarding his discovery obligations. Accordingly, it is

ORDERED:

        1.       Plaintiff shall execute the necessary HIPPA authorization and release form

previously provided by Defendants with respect to his dental records and transmit it to


                                                        1
Defendants’ counsel via both email and regular mail by November 28, 2019. The HIPPA

authorization and release shall cover all dental records in the period of June 1, 2013 to

August 14, 2013.

      2.     Plaintiff shall cooperate with Defendants’ counsel in scheduling the

continuation of Plaintiff’s deposition. Such deposition shall occur within 30 days of

Defendants’ counsel receiving the necessary dental records following response to their

subpoena for the same. Plaintiff’s continued deposition shall be completed no later than

January 31, 2020.

      3.     The deadline for the parties to file motions for summary judgment shall be

March 1, 2020.

      4.     Failure to comply with the terms of this Order will result in sanctions,

including a recommendation that this case be dismissed with prejudice.

                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated: November 18, 2019
       New York, New York

Copies transmitted to all counsel of record and mailed to:

      Elias Workneh
      9019 63rd Ave.
      Flushing, NY 11374




                                            2
